Case 15-00020        Doc 47     Filed 12/31/18     Entered 12/31/18 17:11:01          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 00020
         Bert Harris, SR
         Angel L Joiner
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/02/2015.

         2) The plan was confirmed on 05/13/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/14/2015, 10/14/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/15/2015.

         5) The case was Completed on 05/25/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $14,782.64.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-00020             Doc 47             Filed 12/31/18    Entered 12/31/18 17:11:01                 Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $25,610.64
           Less amount refunded to debtor                                  $1,686.72

 NET RECEIPTS:                                                                                               $23,923.92


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,700.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $969.68
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $4,669.68

 Attorney fees paid and disclosed by debtor:                             $300.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent             Unsecured      2,425.00       1,952.84         1,952.84      1,952.84        0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        891.48           891.48        891.48        0.00
 At&T                                        Unsecured         249.00           NA               NA            0.00       0.00
 Capital One                                 Unsecured         440.00           NA               NA            0.00       0.00
 Cavalry SPV I LLC                           Unsecured           0.00        335.01           335.01        335.01        0.00
 Cerastes LLC                                Unsecured           0.00        347.50           347.50           0.00       0.00
 Cerastes LLC                                Unsecured           0.00        630.00           630.00        630.00        0.00
 City of Country Club Hills                  Unsecured         600.00           NA               NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured      4,147.00       4,146.84         4,146.84      4,146.84        0.00
 Devon Financial Services Inc                Unsecured      1,000.00       3,206.84         3,206.84      3,206.84        0.00
 Dish Network                                Unsecured         519.00           NA               NA            0.00       0.00
 Equity Trust Company                        Unsecured           0.00        347.50           347.50        347.50        0.00
 Homewood Disposal Service                   Unsecured          85.00           NA               NA            0.00       0.00
 Internal Revenue Service                    Unsecured           0.00          0.00             0.00           0.00       0.00
 Internal Revenue Service                    Priority       1,500.00           0.00             0.00           0.00       0.00
 MEA Sullivan                                Unsecured         584.00           NA               NA            0.00       0.00
 Municipal Collections Of America            Unsecured         219.00        219.14           219.14           0.00       0.00
 Municipal Collections Of America            Unsecured         200.00        200.00           200.00           0.00       0.00
 Payday Loan Store                           Unsecured            NA         454.04           454.04        454.04        0.00
 Payday Loan Store                           Secured        3,600.00       4,054.04         3,600.00      3,600.00        0.00
 Sridh Balakrishan                           Unsecured      9,800.00            NA               NA            0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax     Secured        3,000.00       3,689.69         3,000.00      3,000.00        0.00
 Titlemax Of Illinois Inc d/b/a TitleMax     Unsecured            NA         689.69           689.69        689.69        0.00
 Village of Flossmoor                        Unsecured         714.00           NA               NA            0.00       0.00
 Village of Hazel Crest                      Unsecured         200.00           NA               NA            0.00       0.00
 Village of Homewood                         Unsecured         825.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-00020        Doc 47      Filed 12/31/18     Entered 12/31/18 17:11:01             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $6,600.00          $6,600.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $6,600.00          $6,600.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,420.88         $12,654.24              $0.00


 Disbursements:

         Expenses of Administration                             $4,669.68
         Disbursements to Creditors                            $19,254.24

 TOTAL DISBURSEMENTS :                                                                     $23,923.92


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
